Case: 13-50151   Document: 00512501363   Page: 1   Date Filed: 01/15/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                              No. 13-50151                           FILED
                            Summary Calendar                  January 15, 2014
                                                                Lyle W. Cayce
                                                                     Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

CANDIDA ORTIZ,

                                         Defendant-Appellant

Cons. w/ No. 13-50152

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

CANDIDA CAROLINA ORTIZ,

                                         Defendant-Appellant



                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:12-CR-2828-1
                          USDC No. 3:12-CR-387-1
     Case: 13-50151      Document: 00512501363         Page: 2    Date Filed: 01/15/2014


                                     No. 13-50151
                                   c/w No. 13-50152

Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Candida Ortiz was convicted of importing marijuana, importing heroin,
and possessing with intent to distribute heroin.              She now challenges her
sentence as unreasonable. Under Ortiz’s view, her sentence is greater than
necessary to achieve the aims of 18 U.S.C. § 3553(a) because the below-
guidelines sentence failed to take into account her history and characteristics,
namely, her difficult past and history of drug abuse.
       Because Ortiz did not object to her sentence, we review her argument for
plain error only. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir.
2007). Under this standard, the appellant must show a forfeited error that is
clear or obvious and that affects her substantial rights. Puckett v. United
States, 556 U.S. 129, 134-35 (2009). If she makes such a showing, this court
has the discretion to correct the error but will do so only if it seriously affects
the fairness, integrity, or public reputation of judicial proceedings. Id. This
standard has not been met.
       Insofar as Ortiz argues that the district court erred by not according
enough weight to certain sentencing factors, this argument amounts to no more
than a disagreement with the district court’s weighing of these factors, which
shows no error in connection with the sentence imposed. See United States v.
Cooks, 589 F.3d 173, 186 (5th Cir. 2009). To the extent she contends that this
court should reweigh the § 3553(a) factors, we decline to do so. See United
States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008); see also Gall
v. United States, 552 U.S. 38, 51 (“The fact that the appellate court might


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 13-50151   Document: 00512501363     Page: 3   Date Filed: 01/15/2014


                                No. 13-50151
                              c/w No. 13-50152

reasonably have concluded that a different sentence was appropriate is
insufficient to justify reversal of the district court.”). The judgment of the
district court is AFFIRMED.




                                      3